Title: John Adams to Abigail Adams, 12 April 1778
From: Adams, John
To: Adams, Abigail



My dearest Friend
Passy April 12. 1778

I am so sensible of the Difficulty of conveying Letters safe, to you, that I am afraid to write, any Thing more than to tell you that after all the Fatigues and Dangers of my Voyage, and Journey, I am here in Health. . . .
The Reception I have met, in this Kingdom, has been as friendly, as polite, and as respectfull as was possible. It is the universal Opinion of the People here, of all Ranks, that a Friendship between France and America, is the Interest of both Countries, and the late Alliance, so happily formed, is universally popular: so much so that I have been told by Persons of good Judgment, that the Government here, would have been under a Sort of Necessity of agreeing to it even if it had not been agreable to themselves.
The Delights of France are innumerable. The Politeness, the Elegance, the Softness, the Delicacy, is extreme.
In short stern and hauty Republican as I am, I cannot help loving these People, for their earnest Desire, and Assiduity to please.
It would be futile to attempt Descriptions of this Country especially of Paris and Versailles. The public Buildings and Gardens, the Paintings, Sculpture, Architecture, Musick, &c. of these Cities have already filled many Volumes. The Richness, the Magnificence, and Splendor, is beyond all Description.
This Magnificence is not confined to public Buildings such as Churches, Hospitals, Schools &c., but extends to private Houses, to Furniture, Equipage, Dress, and especially to Entertainments.—But what is all this to me? I receive but little Pleasure in beholding all these Things, because I cannot but consider them as Bagatelles, introduced, by Time and Luxury in Exchange for the great Qualities and hardy manly Virtues of the human Heart. I cannot help suspecting that the more Elegance, the less Virtue in all Times and Countries.—Yet I fear that even my own dear Country wants the Power and Opportunity more than the Inclination, to be elegant, soft, and luxurious.
All the Luxury I desire in this World is the Company of my dearest Friend, and my Children, and such Friends as they delight in, which I have sanguine Hopes, I shall, after a few Years enjoy in Peace.—I am with inexpressible Affection Yours, yours,

John Adams

